DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019, 06/25/2020, and 09/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length, without including any drawings and/or international data. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2009/0247203 A1), hereinafter referred to as Kuo, in view of Fong et al. (US 2011/0294491 A1), hereinafter referred to as Fong.

	Regarding claim 1, Kuo teaches a method for a user equipment (UE) operating based on a DRX (Discontinuous Reception) configuration (Kuo - Paragraph [0003], note method for improving DRX functionality in a user equipment (UE) of a wireless communication system), the method comprising:
	receiving a message including configuration or reconfiguration of DRX (Kuo - Fig. 4 step 402; Paragraph [0033], note the UE receives the RRC message including the IE (information element) drx-configuration); and
	monitoring a PDCCH (Physical Downlink Control Channel) during an active time according to the configuration or reconfiguration of DRX (Kuo - Fig. 4 steps 404 and 406; Paragraph [0007], note whenever a DRX functionality is configured and a new DRX cycle begins, an On Duration timer is started and the UE is awakened to monitor the PDCCH; Paragraph [0033], note the UE activates the DRX functionality according to the IE drx-configuration and starts monitoring the PDCCH until the PDCCH signaling addressed to the UE is received).
	Kuo does not teach wherein the active time includes a first time period during a first PDCCH indicating a new transmission has not been received after receiving the message including configuration or reconfiguration of DRX.
(Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0048], note a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo in order to reduce power consumption and enable resource sharing (Fong - Paragraphs [0031]-[0032]).

	Regarding claim 3, Kuo does not teach wherein the active time further includes a second time period when a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending.
	In an analogous art, Zhang teaches wherein the active time further includes a second time period when a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending (Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0046], a Scheduling Request sent on PUCCH is pending).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo for the same reason as claim 1 above.

Regarding claim 4, Kuo does not teach wherein the active time includes the first time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending.
	In an analogous art, Fong teaches wherein the active time includes the first time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending (Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0046], a Scheduling Request sent on PUCCH is pending; or Paragraph [0048], a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into Kuo for the same reason as claim 1 above.

	Regarding claim 5, the combination of Kuo and Fong, specifically Kuo teaches wherein the UE starts drx-inactivity timer after receiving the first PDCCH (Kuo - Paragraph [0015], note activating a DRX functionality, starting a DRX Inactivity timer of the DRX functionality to monitor a PDCCH).

	Regarding claim 7, the combination of Kuo and Fong, specifically Kuo teaches wherein the UE keeps using any DRX related timer until receiving the first PDCCH, if there is DRX configured for the UE when receiving the message (Kuo - Paragraph [0007], note DRX functionality is configured, On Duration timer, DRX Inactivity timer, DRX Retransmission Timer).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Kuo (Kuo - Paragraph [0003], note method and apparatus for improving DRX functionality in a user equipment (UE))

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 7.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Fong as applied to claims 1 and 8 above, and further in view of Lee et al. (US 8,743,859 B2), hereinafter referred to as Lee.

	Regarding claim 2, the combination of Kuo and Fong does not teach wherein the UE has a capability for supporting a scheduling request prohibition mechanism.
	In an analogous art, Lee teaches wherein the UE has a capability for supporting a scheduling request prohibition mechanism (Lee - Fig. 2; Col. 1 lines 49-67 and Col. 2 lines 1-11, note conventional operation status of a UE employing DRX technique and SR (scheduling request) prohibition control).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of (Lee - Col. 3 lines 66-67 and Col. 4 lines 1-26).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 2.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Fong as applied to claims 5 and 12 above, and further in view of Kwon et al. (US 2014/0029459 A1), hereinafter referred to as Kwon.

	Regarding claim 6, the combination of Kuo and Fong does not teach wherein the UE doesn’t use any DRX related timer until receiving the first PDCCH, if there is no DRX configured for the UE when receiving the message.
	In an analogous art, Kwon teaches wherein the UE doesn’t use any DRX related timer until receiving the first PDCCH, if there is no DRX configured for the UE when receiving the message (Kwon - Paragraph [0070], note when a DRX-related parameter is not configured in the UE (from an RRC message received from a base station, see Paragraph [0069]), the UE performs continuous monitoring on the PDCCH (i.e., does not use DRX operation, and therefore does not utilize timers associated with DRX)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into the combination of Kuo and Fong in order to perform DRX operation on UEs in a multiple component carrier system (Kwon - Paragraph [0018]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dalsgaard et al. (US 2012/0178445 A1) discloses DRX functionality in a multi-component carrier system and various definitions for active time.
	Zhang et al. (US 2012/0176950 A1) discloses configuring DRX in LTE systems and defining activity time.
	Cai (US 2011/0237266 A1) discloses DRX active time including multiple activities.
	Hsu et al. (US 2015/0009815 A1) discloses scheduling request prohibition in DRX operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461